DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 28 March 2019. Claims 1-5 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the foreign application filed on 28 September 2016 has been received. The present application is a national stage entry of a PCT application filed on 27 September 2017. 
Information Disclosure Statement
The IDS received on 28 March 2019 has been considered. 
The IDS received on 30 December 2019 has been considered. 
The IDS received on 22 April 2021 has been considered. 
Specification
The title of the invention is not descriptive of the invention to which the claims are directed. The following title is offered for consideration by the applicant, but is not strictly required: "Road Segment Determination Device and Method". 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder ("unit") that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "altitude information acquisition unit", "remaining distance calculation unit", "reference point determination unit", "feature amount determination unit", and "segment determination unit" in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "a segment" on line 3, the limitation "the segment" on lines 5 and 7, and the limitations "a segment" and "the segment" again on line 14. It is unclear whether the segment of line 14 is the same as the earlier segment, and therefore the claim is considered to be indefinite. 
Similarly, claim 1 recites the limitation "an end point" on line 5, "the end point" on line 7, "the end point" on line 14, and "an end point" on line 16. It is unclear whether the end point of line 16 is the same as the earlier end point. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more. The claims recite a system and method that determines whether a road segment obtained from a road map satisfies certain conditions related to changes in the altitude of the road surface along the segment, which is considered to be a mental process performable by a person, but for the recitation of additional computer elements. This judicial exception is not integrated into a practical application because the additional computer elements recited by the claims are conventional, and do not amount to more than implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, the additional computer elements perform only routine and well-understood functions such as receiving and storing data.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,180,885 B2 (Otake et al., hereinafter "Otake"). 

As to claim 1, Otake discloses a segment determination device comprising: 
	an altitude information acquisition unit configured to acquire altitude information about a plurality of points on a road on which a segment where a vehicle travels is defined (col 17 ln 58-62 - "the present embodiment has a configuration in which average gradient information is received from the infrastructure, but average gradient information may be acquired from a map database of a navigation system for each link, when a vehicle is traveling on a certain road"); 
	a remaining distance calculation unit configured to calculate a distance between a point where the vehicle is located and an end point of the segment among the plurality of points (Fig 2, Fig 6, col 7 ln 27-31 - "the average gradient of a service area before an intersection [...] an altitude difference H.sub.0 between a start position ST and a stop position SP of a service area before an intersection/a distance L.sub.0 between a start position ST and a stop position SP"); 
	a reference point determination unit configured to determine a reference point that is a point closest from the end point of the segment among the plurality of points based on the distance calculated by the remaining distance calculation unit (col 7 ln 33-38 - "A length of a service area before an intersection (distance between the start position ST and the stop position SP) L.sub.0 can be obtained using link information. The start position ST of the service area before the intersection can be obtained from positional information of a stop position SP and a length L.sub.0 of the service area before the intersection"); 
	a feature amount determination unit configured to determine a feature amount that indicates gradient information based on altitude information about points including the reference point and a point more ahead of the vehicle than the reference point among the plurality of points (col 7 ln 27-31, col 13 ln 35-38 - "FIG. 6 is an example of a service area before an intersection having a gradient (a case where there is a gradient change point being downwardly convex and a gradient change point being upwardly convex)"); and 
	a segment determination unit configured to, in a case where the feature amount is outside of a predetermined range, determine a segment in which the end point of the segment is set as a start point and whichever of two points adjacent to the point ahead of the vehicle that is closer to the vehicle is set as an end point (col 7 ln 33-38, col 13 ln 35-38, col 14 ln 16-20 - "in order to determine a deceleration stop position such that the vehicle speed up to the apex of the upward slope (gradient change point UP) does not become 0, the average gradient tan θ.sub.1 up to the apex of the upward slope is important").

As to claim 2, Otake discloses the segment determination device according to claim 1, and further discloses wherein the feature amount determination unit determines, as the feature amount, a sum of areas of regions surrounded by a line obtained by connecting a first point ahead of the vehicle and a second point farther from the vehicle than the first point among the plurality of points and a line obtained by sequentially connecting a plurality of points from the first point to the second point among the plurality of points (Fig 2, Fig 8, col 12 ln 15-25 - "When it is determined that the host vehicle enters the service area before the intersection in S17, the ECU 21 calculates the height change amount Ah from the start position ST to the present position PP by expressions (4) to (7), using the longitudinal acceleration Gx that is detected at regular time intervals and the vehicle speed Vx that is calculated at regular time intervals after the vehicle enters the service area before the intersection (S18). Then, the ECU 21 calculates the relative height H.sub.1 from the present position PP to the stop position SP by expression (8), using the height change amount Ah and the relative height H.sub.0 (S18)").

As to claim 3, Otake discloses the segment determination device according to claim 2, and further discloses wherein the feature amount determination unit calculates the sum of areas of the regions by setting one area out of a region located below the road on which the vehicle travels and a region located above the road to be positive and setting the other area to be negative to determine the feature amount (col 9 ln 38-46 - "ECU 21 calculates [...] the height change amount (altitude difference) Δh from the start position ST to the present position PP by expression (4)", col 10 ln 1-7 - "ECU 21 calculates the relative height (altitude difference) H.sub.1 from the present position PP to the stop position SP by expression (8) using the height change amount Δh from the start position ST to the present position PP (that is, a relative height from the start position ST to the present position PP) and the relative height H.sub.0 from the start position ST to the stop position SP.").

As to claim 4, Otake discloses the segment determination device according to claim 1, and further discloses wherein in a case where a distance between the start point and the end point is equal to or less than a predetermined distance, the segment determination unit determines a segment in which the point more ahead of the vehicle than the reference point is set as an end point (col 7 ln 33-38).

As to claim 5, Otake discloses a segment determination method that causes a computer to implement the steps of: 
	acquiring altitude information about a plurality of points on a road on which a segment where a vehicle travels is defined (col 17 ln 58-62); 
	calculating a distance between a point where the vehicle is located and an end point of the segment among the plurality of points (Fig 2, Fig 6, col 7 ln 27-31); 
	determining a reference point that is a point closest from the end point of the segment among the plurality of points based on the calculated distance (col 7 ln 33-38); 
	determining a feature amount that indicates gradient information based on altitude information about points including the reference point and a point more ahead of the vehicle than the reference point among the plurality of points (col 7 ln 27-31, col 13 ln 35-38); and 
	determining, in a case where the feature amount is outside of a predetermined range, a segment in which the end point of the segment is set as a start point and whichever of two points adjacent to the point ahead of the vehicle that is closer to the vehicle is set as an end point (col 7 ln 33-38, col 13 ln 35-38, col 14 ln 16-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to vehicle control systems that modify the performance of a road vehicle in response to anticipated changes in road gradient. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669